Citation Nr: 1421667	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for obesity/weight gain.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for bilateral lower extremity radiculopathy.

7.  Entitlement to service connection for left ankle disorder.

8.  Entitlement to service connection for right knee disorder.

9.  Entitlement to service connection for left knee degenerative joint disease.

10.  Entitlement to a compensable rating for residuals of a right ankle fracture.

11.  Entitlement to a rating in excess of 10 percent for pes planus.

12.  Entitlement to a rating in excess of 10 percent for low back disorder.

13.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Tonder, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a personal hearing in December 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue(s) of entitlement to service connection for a hip disorder and entitlement to service connection for leg length discrepancy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to service connection for obesity, bilateral radiculopathy, a left ankle disorder, a right knee disorder, and left knee degenerative joint disease, as well as increased ratings for a right ankle fracture, pes planus, and low back disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his GERD began in service.

2.  Resolving reasonable doubt in the Veteran's favor, his depressive disorder is a result of his service-connected disabilities.

3.  The Veteran's sleep apnea began in service.

4.  Resolving reasonable doubt in the Veteran's favor, his current tension headaches are related to his service.

CONCLUSIONS OF LAW

1.  GERD was incurred in or was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  An acquired psychiatric disorder was incurred in or was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Sleep apnea was incurred in or was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

4.  Headaches were incurred in or were aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the service connection claims adjudicated in this decision, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.  Additionally, the RO provided appropriate VCAA notice to the Veteran in September 2008. 


Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Recently, in Walker v. Shinseki, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  "Other organic diseases of the nervous system," which includes migraine headaches, is an issue recognized as "chronic" by 38 C.F.R. § 3.309(a).  Thus, when chronicity of a condition noted in service is not adequately supported, the Veteran may support a service connection claim for arthritis by providing competent and credible evidence of continuity of symptomatology after discharge.

GERD

On his April 2010 claim, the Veteran reported his GERD began in service.  He stated he complained of GERD symptoms during his April 2000 discharge evaluation.

Service treatment records include complaints of chest pain during evaluations in June 1988 and April 2000.  In June 1988, the Veteran was not diagnosed with a disorder related to his chest pain complaints.  In February 2000, the Veteran had an abnormal EKG, but was not diagnosed with a cardiac disorder.  In April 2000, the Veteran again reported chest pain, but had a normal cardiac and gastrointestinal evaluation.

A September 2001 treatment record noted that the Veteran reported to the emergency room with chest pain in early September 2001.  He was diagnosed with GERD at that time.  The September 2001 record in the claims file noted that he had GERD and nasal congestion.  

An undated treatment record, presumably from around September 2001, noted that the Veteran had a prior medical history of GERD with lots of phlegm.

In December 2013, a Navy physician provided a positive nexus opinion between the Veterans' GERD and his service.  On the disability questionnaire, the physician noted "basically longstanding GERD, initially occurred on active duty," and controlled with Nexium.

During his December 2013 hearing, the Veteran reported he had symptoms of GERD for 15 to 16 years.  He also stated that while he was on active duty he was prescribed Nexium to treat his GERD.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

The Board was unable to find service treatment records which indicated a diagnosis of GERD, or treatment with Nexium in service.  However, the Board finds the Veteran's statements of his GERD-symptoms beginning in service to be credible.  He complained of chest pain in service, but was not diagnosed with a disorder.  He complained of chest pain a little more than a year after his discharge from 20 years of service, and he was diagnosed with GERD.  Additionally, the Veteran's treating physician has indicated that the Veteran has longstanding GERD, and has associated his GERD with beginning in service.  The Board will resolve reasonable doubt in the Veteran's favor, and finds that entitlement to service connection for GERD is warranted.

Acquired Psychiatric Disorder

The Veteran has presented more than one theory of entitlement to service connection for a psychiatric disorder.  Initially, the Veteran indicated that his psychiatric disorder was secondary to his service-connected lumbar spine and feet disabilities due to being in constant pain.  He additionally argued that his psychiatric disorder began in service when he suffered from anxiety and too much stress associated with being a recruiter during the Gulf War.  Lastly, when he filed for service connection for a psychiatric disorder he provided a copy of his father's death certificate, which showed that his father died while the Veteran was on active duty.

During his June 1988 service periodic evaluation, the Veteran complained of depression and excessive worry.  His clinical evaluation was normal.  During his February 1997 evaluation, he complained of frequent trouble sleeping which he associated with "anxiety with job as recruiter."  He denied depression.  On his April 2000 retirement evaluation, he reported frequent trouble sleeping and depression and excessive worry.  He stated he had "trouble sleeping at times," and that he "often felt depressed due to the recent deaths of his parents."  

In January 2009, a private social worker provided a statement that the Veteran was receiving treatment for depression and anxiety, which developed "over years of dealing with chronic pain."  She noted that the Veteran complained of severe back and foot pain, and spasms.  "He is a young man whose body no longer allows him to do things he enjoys.  It is my opinion the chronic pain is the primary cause of his depression."

In January 2009, the Veteran was afforded a VA mental disorders examination.  The Veteran complained of chronic pain in his back and his feet and 10 years with the "tremendous stress" of recruiting.  He also reported financial stress because he was unemployed.  He reported that he was seeing a therapist that had diagnosed him with depression secondary to his chronic pain.  Following interview and testing, the VA examiner diagnosed adjustment disorder with mixed anxiety and depression.  The examiner opined that the Veteran's mental disorder was less likely than not caused by or a result of an in-service illness or service-connected disability.  The examiner noted that based on objective testing, it appeared more likely than not the Veteran's current symptoms were caused by or a result of his current occupational and economic problems.  "The reported severity of the Veteran's current symptoms also appear highly disproportionate to the severity of his service-connected physical disabilities; therefore his symptoms of mental disorder do not appear to be secondary to a service-connected disability."

In April 2009, he was diagnosed with anxiety disorder and depressive disorder due to economic and occupational stressors. 

In May 2009, the Veteran reported that he found his ten years as a recruiter to be extremely stressful.  He stated he had nightmares, flashbacks, and intrusive thoughts regarding his time as a recruiter.  He was noted to have the symptoms of clinical depression, and when he "gets a dip in his mood it reactivates memories and emotions of when he was depressed while recruiting."

In December 2013, a VA psychologist completed a mental disorders disability questionnaire in support of the Veteran's claim.  She diagnosed the Veteran with recurrent major depression and a mood disorder related to his general medical condition (chronic pain from neck, feet and shoulders).  The noted that the Veteran suffered from symptoms of depression and chronic pain.  "These are ongoing, and in my professional opinion, the direct result of his military service."  She noted that the Veteran's mental health was good until the sentinel event of working as a recruiter.  

During his December 2013 hearing, the Veteran testified that during his service as a recruiter he developed irritability, moodiness, insomnia, and headaches.  He stated that he felt stressed and under a lot of pressure during this period of service.  He stated he complained of his anxiety in 1997, but that he did not have active treatment for his symptoms, although he did report them.  He stated he started psychiatric treatment in roughly 2006.  He stated that the VA psychologist he has been seeing said that his psychiatric symptoms were associated with his service, and that his depression and chronic pain were cyclical, that his pain affected his irritability.  

A review of the VA treatment records in Virtual VA shows that in November 2012 and February 2013 the Veteran's mood disorder and major depressive disorder were noted to be due to the chronic pain in his back and feet.

In contrasting the opposing VA and private opinions, the United States Court of Appeals for Veterans Claims (Court) has stressed that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, both the January 2009 examiner and December 2013 VA treating psychologist were based on thorough consideration of the medical history of the Veteran, and both provided rationales for their conflicting opinions.  Based on the record, the Board finds that the medical opinions of record are therefore in relative equipoise when applied to the facts of the case, and reasonable doubt must be resolved in the Veteran's favor.  Thus, entitlement to service connection for depression is warranted.

Sleep Apnea

On his March 2009 notice of disagreement, the Veteran indicated that his obstructive sleep apnea was documented in 1997 and April 2000.

Service treatment records include complaints of "poor sleep because of anxiety with job as recruiter," and "have trouble sleeping at times."  The records do not include a diagnosis of obstructive sleep apnea.

The record contains an undated medical record.  However, it notes that the Veteran was 38-years old at the time of the record, which would make the year roughly 2001.  He complained of tightness in his chest associated with shortness of breath, which would awaken him from sleep.  He had a normal chest x-ray.  No diagnosis was provided.

In August 2007, the Veteran sought treatment with the VA and indicated his belief that he had a "problem with sleep apnea."  The Veteran's wife stated that the problem was a 10/10.

The Veteran underwent a polysomnography study in April 2008.  He was diagnosed with mild to moderate obstructive sleep apnea and started on a CPAP trial.  

In August 2009, the Veteran provided lay statements from friends and family members in support of his claim.  One friend, who noted he was a pharmacist, wrote that he shared a room with the Veteran in 1995 for a conference and that the Veteran snored loudly.  He had an "uncontrolled breathing pattern through the night was pretty bad, coupled with the shortness of breath and the very, very loud snoring."   The Veteran's wife provided a statement that the Veteran's loud snoring started in roughly 1990, around the time he started work as a recruiter.  She stated that his snoring would intensify with his mood swings.  She also stated that he had to start sleeping in another room so that she could get some sleep.  He began to fall asleep during the day.  She stated that he was not offered a sleep study while he was in service, and that even after he complained of sleep difficulty no one suggested that he had sleep apnea.

An additional statement, provided by someone with the same last name as the Veteran, and who identified herself as a nurse, noted that the Veteran suffered from a "severe stertor" for the past 20 years.  He would have to be isolated while sleeping due to the loudness of his snoring.  She argued that his current condition is a result of years through which he struggled to breathe while asleep."

Although the Veteran complained of sleep disturbance and shortness of breath in service, and is currently diagnosed with sleep apnea, he was not provided a VA examination.  However, the Veteran's family members and friends have provided credible lay statements that he has had sleep apnea symptoms since 1990/1995.  Additionally, his relative is a nurse, and she has assessed that his snoring was associated with his diagnosed sleep apnea.  Resolving reasonable doubt in the Veteran's favor, his obstructive sleep apnea began in service.  As such, entitlement to service connection for obstructive sleep apnea is warranted.


Headaches

In July 2009, the Veteran indicated he wished to receive service connection for headaches.  He noted that he had sleep apnea and insomnia/anxiety, as well as headaches.  It is unclear if the Veteran was attempting to link his headaches to his sleep apnea and insomnia/anxiety as the statement was vague. 

Service treatment records include a June 1993 complaint of headache and burning in the right eye.  He was noted to have hypertensive conjunctivitis, and he was given an eye patch.  The next day he stated that he had a slight headache from a close explosion from grenade simulation.  He was again noted to have mild conjunctivitis.  In February 1997, the Veteran reported poor sleep due to anxiety.  During his April 2000 separation examination, the Veteran reported he had frequent headaches.  He had a normal clinical evaluation and was not diagnosed with a headache disorder.  

In April 2010, the Veteran was afforded a VA headaches examination.  The examiner noted the Veteran's complaints of in-service headaches, and his belief that they were related to his stress and anxiety.  He reported weekly headaches that typically last for one day.  He denied nauseousness or vomiting, fatigue or functional loss.  His pain was located in his bilateral temples.  He had "no history of migraines, ticks or chorea."  The examiner noted the Veteran's in-service April 2000 complaint of occasional headaches without sequelae.  The examiner opined that the Veteran's currently tension headaches were not the same as or a result of his in-service headaches because the headaches reported in service were "transient occasional headaches of uncertain etiology" as no examination was completed.

When a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence.  Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed. Cir. 2008).  The Board emphasizes that the Veteran was not diagnosed with migraine headaches at any time during service.  As mentioned, the Veteran is competent to report his experiences.  See Jandreau.  As the Veteran was not diagnosed with a migraine headaches, his headaches do not fall under the category of "other organic disease of the nervous system" and are not subject to presumptive service connection as a chronic disease.

The Veteran testified in December 2013, that his headaches, stress, irritability and mood disorder began during service after his time working as a recruiter during the Gulf war.  His service treatment records confirm that he complained of insomnia, anxiety and headaches during service.  He states that he has had ongoing headaches from service until the present.  A VA examiner diagnosed tension headaches.  Although the VA examiner did not find that the Veteran's current headaches were the same as those in service, his rationale was that there was no examination preformed in service.  Given the Veteran's credible statements that his headaches and stress have correlated since service, the Board will resolve reasonable doubt in his favor and finds that entitlement to service connection for headaches, is warranted.


ORDER

Entitlement to service connection for GERD is granted.

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for tension headaches is granted.


REMAND

Obesity

The Veteran contends that his obesity and weight gain are due or aggravated by his to his anxiety and sleep apnea.  

The Veteran was not provided a VA examination pursuant to his obesity claim.  Generally, the evidence of record must "indicate" that a current disorder "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. §  3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service or a service-connected disability include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.

Here, the Veteran's treatment records indicate that he is obese and several physicians have suggested weight loss.  The record also indicates that the Veteran's obesity affects or causes some of his joint pain.  The Veteran has argued that his sleep apnea and anxiety have caused him to gain weight.  Given the low threshold of McLendon, the Veteran should be afforded a VA examination which addresses his theories of entitlement.

Joints 

The Veteran was initially denied entitlement to service connection for a left ankle disorder and right knee disorder because he was not diagnosed with a current disability during his April 2010 VA examination.  During his December 2013 hearing, the Veteran testified that he has since been diagnosed with arthritis in his left ankle and right knee.  A review of the treatment records available on Virtual VA shows that the Veteran was noted to have "suspected chondromalacia patellae" of both knees.  X-rays were taken, however, the results were "pending."  Ongoing VA treatment records should be obtained.  If the records reveal that the Veteran has a diagnosis of right knee or left ankle disorder, then he should be scheduled for a VA nexus examination.

In April 2010, the Veteran was assessed with degenerative joint disease of the left knee.  The examiner opined that his left knee arthritis was not related to service because "service records show transient arthralgia of uncertain etiology with no sequelae," and no examination was done in service.  The nexus opinion, although it includes a review of the record and a rationale, is not flush.  The examiner's opinion regarding the relationship between the Veteran's in-service symptoms and his current diagnosis should not turn on the failure to have a full knee examination in service.  The examiner should also take into consideration the Veteran's statements regarding the onset, severity, and progression of his left knee symptoms.  The Veteran has since indicated that his gait, due to his shortened left leg, has affected his knees and ankles.  He has also noted that he was first assessed with a shortened left leg in service.  A claim of entitlement to service connection for leg length discrepancy is currently referred to the RO.  On remand, the Veteran should be afforded another VA nexus opinion, which takes into account his claim that his left knee pain is caused by his leg length discrepancy.

During his December 2013 Board hearing, the Veteran stated that his right ankle residuals had worsened since his last VA examination in April 2010.  As his examination is now 4 years old, and the Veteran has indicated that his symptoms have worsened since his last VA examination, a new VA examination should be scheduled.

Spine/Pes Planus/Radiculopathy

During his December 2013 Board hearing, the Veteran stated that his low back disability and pes planus had progressively worsened since his January 2009 VA examination.  As this examination is now 5 years old, and the Veteran has indicated that his symptoms have worsened since his last VA examination, new VA examinations should be scheduled.

The Veteran's claim of entitlement to service connection for bilaterally lower extremity radiculopathy is inextricably intertwined with his spine claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  An examination which addresses the spine rating criteria includes information on any neurological abnormalities caused by the spinal disorder.  As such, the new examination for the Veteran's spine claim may affect the outcome of his service connection for radiculopathy claim.

TDIU

The Veteran's claim for a TDIU is intertwined with the claims that are being remanded for further development.  As such, it must also be remanded for further consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for his claimed disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  Ongoing VA treatment records should be added to the claims file or virtual evidence.  Of particular interest are any records which include left ankle or right knee diagnoses and x-rays.   If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to address his obesity claim.  The claims file and virtual records must be made available to the examiner.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's obesity is a manifestation of a underlying disability.  In so doing, the examiner should identify with specificity the underlying disability.  

If the Veteran's obesity is a manifestation of an underlying disability, the examiner should proffer an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) such disability is due to or aggravated by a service-connected disability, to include sleep apnea and depression. 

If the examiner determines that the Veteran's obesity was aggravated by a service-connected disability, then the examiner should provide information regarding the Veteran's baseline obesity (his obesity prior to aggravation).

All rendered opinions must be accompanied by a thorough rationale.

3.  Schedule the Veteran for a VA joint examination.  The claims file and access to virtual records are to be made available for the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any left ankle, right knee, and left knee disabilities. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that any diagnosed joint disabilities were caused by or began in service.  The examiner should note the Veteran's service treatment records, and his complaint that his leg length discrepancy have resulted in his joint disabilities.  

The examiner should provide a complete rationale for all opinions provided.

4.  Schedule the Veteran for a VA spine examination.  The claims file and access to virtual records are to be made available for the examiner to review.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar spine disorder.  Repetitive range of motion testing should be conducted.  The examination should include a full neurological evaluation, as the Veteran's claim of entitlement to service connection for bilateral lower extremity radiculopathy may be addressed by this examination as well.

If the examiner diagnoses radiculopathy, then the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the radiculopathy is caused by the Veteran's service-connected low back disability.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

5.  Schedule the Veteran for a VA feet examination.  The claims file and access to virtual records are to be made available for the examiner to review.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected bilateral pes planus.  

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

6.  After completing all indicated development, the RO/AMC should readjudicate the claims in light of all the evidence of record, including the claim for entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


